       Case: 3:16-cv-00312-jdp Document #: 123 Filed: 05/18/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 CHARLES E. SPANGLER,

                              Plaintiff,
        v.                                                                 ORDER

 DONNA PITTMAN, STACY ROSE,                                             16-cv-312-jdp
 RON CRAMER, and MICHAEL KLOTZ,

                              Defendants.


       A new schedule was set in this case after the court was unable to find pro bono counsel

willing to represent plaintiff Charles Spangler. But the court has now located counsel willing

to represent Spangler, so I will strike the current schedule. Because of the complexity of the

medical issues in this case, I expect that the new schedule will include time for additional

discovery and new deadlines for disclosure of experts.

       Attorney Jeff Scott Olson has agreed to represent Spangler, with the understanding that

he will serve with no guarantee of compensation for his services. It is the court’s intention that

the scope of representation extends to proceedings in this court only. “Proceedings in this

court” include all matters leading up to a final judgment on the merits, the filing of a notice of

appeal, if appropriate, and ensuring that all steps are taken to transfer the record to the Court

of Appeals for the Seventh Circuit.

       Spangler should understand that because he is now represented in this case, he may not

communicate directly with the court from this point forward. He must work directly with his

lawyer and must permit counsel to exercise his professional judgment to determine which

matters are appropriate to bring to the court’s attention and in what form. Spangler does not

have the right to require counsel to raise frivolous arguments or to follow every directive that
       Case: 3:16-cv-00312-jdp Document #: 123 Filed: 05/18/20 Page 2 of 2



he makes. He should be prepared to accept the strategic decisions made by his lawyer even if

he disagrees with some of them. If Spangler decides at some point not to work with this lawyer,

he is free to end the representation, but he should be aware that it is unlikely that the court

will recruit another lawyer to represent him.



                                           ORDER

       IT IS ORDERED that the current schedule is STRUCK. The clerk of court is directed

to set a telephone conference before Magistrate Judge Stephen Crocker to set the schedule for

the remainder of the proceedings in this lawsuit.

       Entered May 18, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                                2
